199 F.2d 959
YELLOW TRANSIT FREIGHT LINES, Inc., a Corporation, Appellant,v.Wilma PROPST.
No. 14713.
United States Court of Appeals Eighth Circuit.
November 18, 1952.

Appeal from the United States District Court for the Eastern District of Missouri.
Flavius B. Freeman, Springfield, Mo., and Harold F. Hecker, St. Louis, Mo., for appellant.
Joseph Renard and Thomas R. Schwarz, St. Louis, Mo., for appellee.
PER CURIAM.


1
Judgment of District Court set aside and cause remanded to the District Court with directions to enter judgment in favor of plaintiff-appellee and against defendant-appellant in the sum of $8,500, on stipulation of parties.